Case 1:19-cv-00632-LMB-JFA Document 86 Filed 12/23/19 Page 1 of 9 PageID# 1591



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


   SVETLANA LOKHOVA                            )
                                               )
          Plaintiff,                           )
                                               )
   v.                                          )        Civil Action No. 1:19-cv-632-TSE
                                               )
                                               )
   STEFAN A. HALPER,                           )
        et al                                  )
                                               )
          Defendants.                          )
                                               )


        PLAINTIFF’S MEMORANDUM IN OPPOSITION
            TO DEFENDANT HALPER’S MOTION
           FOR LEAVE TO FILE SUPPLEMENTAL
                     MEMORANDUM
          Plaintiff, Svetlana Lokhova, by counsel, pursuant to Local Civil Rule 7(F),

   respectfully submits this Memorandum in Opposition to the motion for leave to file a

   supplemental memorandum in support of his motion for sanctions notwithstanding stay

   order [ECF No. 85] filed by defendant, Stefan A. Halper (“Halper”):

                                   I. INTRODUCTION

          On December 9, 2019, the Office of the Inspector General (“OIG”) published its

   Review of Four FISA Applications and Other Aspects of the FBI’s Crossfire Hurricane

   Investigation (the “IG Report”). The IG Report reinforces Plaintiff’s description of

   Halper in the Amended Complaint and in Plaintiff’s opposition to Halper’s motion for

   sanctions.   Plaintiff’s description is 100% accurate.   Halper has been involved in




                                              1
Case 1:19-cv-00632-LMB-JFA Document 86 Filed 12/23/19 Page 2 of 9 PageID# 1592



   clandestine campaign operations and dirty tricks for almost five decades now. The IG

   Report verifies a slew of facts about Halper’s past, about the way he conducts operations,

   and his involvement in the FBI’s counterintelligence operation against the Trump

   campaign in 2016. The OIG found as follows:

          ●      In or about December 2008, Halper (identified as “Source 2” in the IG
                 Report) was hired as an FBI source;

          ●      Halper was fired from the FBI in 2011 “for cause” because of (a)
                 “aggressiveness toward handling agents” as a result of what Halper
                 “perceived as not enough compensation”, and (b) “questionable allegiance
                 to the [intelligence] targets” with which Halper maintained contact;

          ●      Halper was re-hired as an FBI source in March 2011;

          ●      During the 2016 Presidential campaign, the FBI tasked Halper, which
                 resulted in multiple interactions with Carter Page and George
                 Papadopoulos, both during and after the time they were affiliated with the
                 Trump campaign, and one with a high-level Trump campaign official
                 (Sam Clovis) who was not a subject of the investigation;

          ●      Halper’s involvement in the Crossfire Hurricane investigation arose
                 because he “had been affiliated with national political campaigns since the
                 early 1970s” and he “might have information about, and potentially may
                 have met, one or more of the Crossfire Hurricane subjects”;

          ●      Halper told the Crossfire Hurricane team that he had known Trump’s then
                 campaign manager, Manafort, for a number of years and that he had been
                 previously acquainted with Michael Flynn;

          ●      When Halper raised the issue of an “October Surprise” with Carter Page,
                 Page said “there’s a different October Surprise ... [a]lthough maybe some
                 similarities” to the October Surprise in the 1980 Presidential Campaign;

          ●      Halper wore a wire and all of his interactions were “consensually
                 monitored and recorded by the FBI”; and

          ●      The OIG found “no supporting documentation” for many of the statements
                 supplied by Halper and much of the information about Halper.

   [https://www.justice.gov/storage/120919-examination.pdf (IG Report, pp. xvi, 79-80,

   305, 313-333, 418-423)].



                                               2
Case 1:19-cv-00632-LMB-JFA Document 86 Filed 12/23/19 Page 3 of 9 PageID# 1593



                                II. RESPONSE TO MOTION

          The latest motion by Halper violates 28 U.S.C. § 1927. The motion multiplies

   this proceeding needlessly and vexatiously. There is no justification for this motion. The

   motion is another dirty trick. This time, the political opponent is Plaintiff’s counsel.

   Contrary to Halper’s representations, the Court’s memorandum opinion in Steele v.

   Goodman does not “make[] relevant the fact that Plaintiff’s counsel has continued to file

   a series of lawsuits, including in this Court, disparaging parties, witnesses, and their

   counsel”. There is no “series of lawsuits” or any “lawsuits”. There is no disparaging of

   parties, witnesses or any counsel.       Halper’s proposed supplemental memorandum

   contains unjustified and baseless ad hominem attacks on Plaintiff and her counsel.

          ●       Plaintiff and her counsel have not “misused” this Court or any Court.
                  Plaintiff has presented facts about Halper. Those facts are fully supported
                  by the public record, including multiple descriptions of Halper, his
                  political operations and his dirty tactics.

          ●       Plaintiff’s counsel has not “embarked upon” any kind of “campaign of
                  vilifying parties in a series of defamation lawsuits”. Plaintiff’s counsel
                  represents Plaintiffs in defamation actions across the Country, including
                  multiple pending cases in Virginia and cases in West Virginia, Texas,
                  Iowa, Florida and New York. There is no “pattern” of abusive litigation
                  in any case.

          ●       Plaintiff’s counsel fully complied with Judge Lauck’s July 2019 Order.
                  The Court in Steele v. Goodman denied the defendant’s motions to dismiss
                  and the matter is set for trial in March 2020.

   Halper’s counsel’s statements in the proposed supplemental memorandum are baseless

   hyperbole. They are unprofessional and completely untrue.1



          1
                  Halper’s counsel claims that “Plaintiff’s counsel uses meritless claims to
   target disfavored media” He cites the pending case of Nunes v. Twitter. [Halper Motion,
   p. 6 fn. 9]. What counsel fails to point out is that the Court in Nunes v. Twitter denied the
   defendants’ motions to dismiss. A true copy of the Court’s letter opinion is attached as
   Exhibit “A”.


                                                3
Case 1:19-cv-00632-LMB-JFA Document 86 Filed 12/23/19 Page 4 of 9 PageID# 1594



          Halper’s counsel represents that:

          “Since March 2019, Plaintiff’s counsel has brought multiple suits with pleadings
          labeling adversaries with vitriolic insults to advance ulterior political and legal
          agendas and investigations, which have now ripened into efforts at witness
          intimidation”.

   [Halper Motion, p. 6].    There is no truth to any of these wild, incendiary and

   regrettable allegations. Each of the lawsuits and allegations cherry-picked by Halper’s

   counsel is fully supported by the evidence and controlling law. None of the suits was

   “filed in retaliation” for anything or against anyone. Nunes v. Fusion GPS involves

   multiple acts of racketeering activity (obstruction of justice) committed by the same

   political operatives (Fusion GPS and Glenn Simpson) responsible for the fabricated

   “Steele dossier” – the same “Steele dossier” that that was the subject of the IG Report.

   Patel v. Politico involves defamatory statements published in articles in October 2019.

   Nunes v. CNN involves demonstrably false statements published by CNN online and on

   television on November 22, 2019. Any argument in the pleadings in these cases is just

   that – argument. Each case will rise or fall based on the facts alleged. None of the

   defendants has suggested an improper purpose in filing the suits. Responses to the

   complaints have not been filed and no Court has ruled on the merits. However, multiple

   Courts in multiple jurisdictions in 2019 in multiple extremely contentious cases have

   denied defendant’s motions to dismiss in cases being handled by Plaintiff’s counsel, e.g.:

          Steele v. Goodman, Case 3:17-cv-601 (E.D. Va.) (Documents 85 and 86)
          (Memorandum Opinion and Order on Motions to Dismiss)

          Butowsky v. Folkenflik, Case 4:18-cv-442 (E.D. Tex.) (Document 58)
          (Report and Recommendation of Magistrate Judge)

          Butowsky v. Folkenflik, Case 4:18-cv-442 (E.D. Tex.) (Document 65)
          (Order Adopting Report and Recommendation of Magistrate Judge)




                                               4
Case 1:19-cv-00632-LMB-JFA Document 86 Filed 12/23/19 Page 5 of 9 PageID# 1595



          Nunes v. Twitter, Case CL19-1715 (Henrico Circuit Court)
          (Letter Opinion denying motions to dismiss)

   Most recently on December 19, 2019, the District Court in Morrissey v. WTVR, Case

   3:19-cv-747 (E.D. Va.), denied in part defendant’s motion to dismiss plaintiff’s

   defamation and insulting words claims, and set the case for trial.

          There is no “evolving bad faith conduct” by Plaintiff or her counsel. The sole

   purpose of this action is to vindicate centuries old rights. The law of defamation protects

   one of the most important and well-recognized liberty interests recognized by the law – a

   person’s “absolute” right to an unimpaired reputation. In Fuller v. Edwards, the Virginia

   Supreme Court recognized that “[o]ne’s right to an unimpaired limb and to an unimpaired

   reputation are, in each instance, absolute and has been since common law governed

   England. Indeed, an impaired reputation is at times more disastrous than a broken leg.”

   180 Va. 191, 198, 22 S.E.2d 26 (1942) (cited in Gazette, Inc. v. Harris, 229 Va. 1, 7, 325

   S.E.2d 713 (1985) (“In Virginia, as in other states, the law of defamation historically has

   protected a basic interest. The individual’s right to personal security includ[ing] his

   uninterrupted entitlement to enjoyment of his reputation.”)). Importantly, in Rosenblatt

   v. Baer, the United States Supreme Court expressly affirmed that:

          “‘Society has a pervasive and strong interest in preventing and redressing attacks
          upon reputation.’ The right of a man to the protection of his own reputation from
          unjustified invasion and wrongful hurt reflects no more than our basic concept of
          the essential dignity and worth of every human being—a concept at the root of
          any decent system of ordered liberty … The destruction that defamatory
          falsehood can bring is, to be sure, often beyond the capacity of the law to redeem.
          Yet, imperfect though it is, an action for damages is the only hope for vindication
          or redress the law gives to a man whose reputation has been falsely dishonored …
          Surely if the 1950’s taught us anything, they taught us that the poisonous
          atmosphere of the easy lie can infect and degrade a whole society.”




                                                5
Case 1:19-cv-00632-LMB-JFA Document 86 Filed 12/23/19 Page 6 of 9 PageID# 1596



   383 U.S. 75, 92-93 (1966). Consistent with the constitutional right of an individual to the

   uninterrupted enjoyment of his name and reputation, the United States Supreme Court

   has repeatedly and without exception recognized that libelous speech is not protected by

   the First Amendment. Simply put, there is “no constitutional value in false statements of

   fact.” Gertz v. Robert Welch, Inc., 418 U.S. 323, 349-350 (1974); id. United States v.

   Alvarez, 132 S. Ct. 2537, 2560 (2012) (“false factual statements possess no First

   Amendment value.”); Bose Corp. v. Consumers Union of the United States, Inc., 466

   U.S. 485, 504 (1984) (same) (cited in Pendleton v. Newsome, 290 Va. 162, 173, 772

   S.E.2d 759 (2015)); id. McKee v. Cosby, 139 S.Ct. 675, 680 (2019) (Thomas, J.,

   concurring) (“Before our decision in New York Times [v. Sullivan], we consistently

   recognized that the First Amendment did not displace the common law of libel. As

   Justice Story explained, ‘The liberty of speech, or of the press, has nothing to do with this

   subject. They are not endangered by the punishment of libellous publications. The

   liberty of speech and the liberty of the press do not authorize malicious and injurious

   defamation.’ The Court consistently listed libel among the ‘well-defined and narrowly

   limited classes of speech, the prevention and punishment of which have never been

   thought to raise any Constitutional problem’”) (numerous citations and quotations

   omitted).

          This case is not at all like Leigh v. Avossa. Leigh involved numerous egregious

   social media posts by an attorney representing himself. The social media posts were

   directed to defendants, witnesses, deponents or attorneys in two federal civil cases. Some

   of the posts were reasonably interpreted as veiled threats to defendants, witnesses,

   deponents or attorneys involved in the two cases. A few of the posts were racially




                                                6
Case 1:19-cv-00632-LMB-JFA Document 86 Filed 12/23/19 Page 7 of 9 PageID# 1597



   charged and had violent or morbid themes that raised legitimate safety concerns in the

   litigation. The posts in their totality caused a disruption of the discovery process and

   caused the Court to enter Orders on an expedited basis granting protective relief and

   setting special security conditions (including the presence of an armed police officer) for

   the remaining depositions. 2017 WL 2799617, at * 2-6 (S.D. Fla. 2017). Here, Plaintiff

   filed a complaint and amended complaint that contained truthful allegations about Halper.

   Halper objects to one word in the complaint. He could have filed a motion to strike that

   one word or a sealing motion, but he did not. Contrary to Halper’s suggestion, Plaintiff

   did not broadcast the complaint through “serial social media posts”.        She set up a

   GoFundMe page simply to help pay for expenses after Halper’s defamation destroyed her

   livelihood.

          Halper’s proposed supplemental memorandum rehashes arguments previously

   made. Halper’s counsel suggests that Plaintiff has not alleged a conspiracy between

   Halper and others, including the Media Defendants, to defame Plaintiff and tortiously

   interfere with her contracts and business expectations. These matters have been fully

   briefed. Plaintiff specifically alleges who participated in the conspiracy, what each

   participant did to further the false narrative about Plaintiff and General Flynn, when the

   acts in furtherance of the conspiracy took place, and how Plaintiff was damaged. Halper

   attempts to refute the allegations of a conspiracy by referring, inter alia, to Plaintiff’s

   tweets. Halper delves into evidence and argues that the existence of a conspiracy is

   “implausible”.   The interjection of these matters, including questions of credibility,

   should convert Halper’s motion to dismiss into one for summary judgment.




                                               7
Case 1:19-cv-00632-LMB-JFA Document 86 Filed 12/23/19 Page 8 of 9 PageID# 1598



                                         CONCLUSION

          The narrative being spun by Halper in his motion is untrue and dangerous. Halper

   is asking this Court to comment on unrelated litigation, including cases in which

   unrelated plaintiffs have prevailed on motions to dismiss. See, e.g., Nunes v. Twitter. The

   merits of each claim by each plaintiff in each case must be left to the trier of fact in each

   case. Damages in defamation cases are assessed by juries. In determining the amount of

   damages to be awarded, the jury may consider the occasion on which the statements were

   made and the extent of the publication, the nature and character of the insult, the probable

   effect on those who heard the statements, and the probable and natural effect of the

   statements upon the plaintiff's personal feelings and upon her standing in the community

   and in business. See, e.g., Government Micro Resources, Inc. v. Jackson, 271 Va. 29, 624

   S.E.2d 63 (2006).

          The purpose of each defamation case is to vindicate the well-established, indeed

   “absolute”, liberty interest every person has in their name and reputation. That liberty

   interest is one of the oldest known to the common law. In each of the unrelated cases

   being handled by Plaintiff’s counsel, the breadth of publication is staggering. The nature,

   character and actual effect of the insults is exceptional. The damage demands reflect the

   extreme injury caused by the defamation. Halper’s counsel suggests that Plaintiff’s

   counsel is using “meritless” claims to “intimidate both parties and witnesses”. These

   regrettable conclusory statements are nothing but unsupported bluster.

          For the reasons stated above, Plaintiff requests the Court to deny Halper’s motion

   for leave to file a supplemental brief.




                                                8
Case 1:19-cv-00632-LMB-JFA Document 86 Filed 12/23/19 Page 9 of 9 PageID# 1599



   DATED:        May 23, 2019



                                SVETLANA LOKHOVA



                                By:   /s/ Steven S. Biss
                                      Steven S. Biss (VSB # 32972)
                                      300 West Main Street, Suite 102
                                      Charlottesville, Virginia 22903
                                      Telephone:      (804) 501-8272
                                      Facsimile:      (202) 318-4098
                                      Email:          stevenbiss@earthlink.net

                                      Counsel for Plaintiff, Svetlana Lokhova




                             CERTIFICATE OF SERVICE

          I hereby certify that on December 23, 2019 a copy of the foregoing was filed

   electronically using the Court’s CM/ECF system, which will send notice of electronic

   filing to counsel for the Defendants and all interested parties receiving notices via

   CM/ECF.




                                By:   /s/Steven S. Biss
                                      Steven S. Biss (VSB # 32972)
                                      300 West Main Street, Suite 102
                                      Charlottesville, Virginia 22903
                                      Telephone:      (804) 501-8272
                                      Facsimile:      (202) 318-4098
                                      Email:          stevenbiss@earthlink.net

                                      Counsel for Plaintiff, Svetlana Lokhova




                                            9
